Exhibit 10.63

KID BRANDS, INC.

STOCK OPTION AGREEMENT

Date of Grant:             , 20        

STOCK OPTION AGREEMENT (the “Agreement”), dated as of the date set forth above,
between Kid Brands, Inc., a New Jersey corporation (the “Company”), and the
individual whose name appears on the signature page hereof (the “Optionee”).

 

1. Confirmation of Grant; Exercise Price. The Company hereby confirms the grant
to the Optionee, effective as of the date set forth above, of stock options (the
“Options”) to purchase             shares of the Common Stock, stated value
$0.10 per share, of the Company (“Common Stock”) at an exercise price of
$            per share (the “Exercise Price”). The Options granted hereunder are
issued under and subject to the terms and conditions of the Company’s 2013
Equity Incentive Plan (the “Plan”), which is incorporated into this Agreement by
reference, and the terms and provisions of this Agreement. Unless otherwise
defined in this Agreement, capitalized terms used in this Agreement shall have
the meanings ascribed to them in the Plan. If there is any conflict between the
provisions of this Agreement and the Plan, the provisions of the Plan will
govern. The Optionee acknowledges receipt of a copy of the Plan. The Options
granted hereunder are intended to be non-qualified stock options.

 

2. Vesting and Exercisability. Except as provided in Sections 3 below (or
pursuant to Section 14 of the Plan), the Options shall vest and become
exercisable ratably over     years (    % per year), commencing on the first
anniversary of the Date of Grant. In no event may a vested portion of the
Options be exercised later than 10 years from the Date of the Grant, however,
the term of exercisability of a vested portion of the Options shall be subject
to the provisions of Section 3 below and Section 14 of the Plan. When a portion
of the Options are no longer exercisable, they shall be deemed to have lapsed
and terminated.

 

3. Termination.

 

  (a) Disability, Death or Retirement. Notwithstanding Item 2 above, if the
Optionee: (A) becomes Disabled, or (B) dies while employed by a Participating
Company, his or her outstanding unexercised Options, whether or not vested
and/or exercisable on the date of the applicable event, shall become fully
vested and exercisable, and may be exercised by the Optionee, or his or her
legal representative, estate, legatee(s) or permitted transferee(s), as
applicable, for up to one year after the date of such Optionee’s Disability or
death, as applicable, or the remaining term of the Options, whichever period is
shorter. Notwithstanding Item 2 above, if the Optionee Retires, his or her
outstanding unexercised Options, to the extent vested and exercisable on the
date of such Retirement, may be exercised by the Optionee for up to one year
after the date of his or her Retirement or the remaining term of the Options,
whichever period is shorter.

 

1



--------------------------------------------------------------------------------

  (b) Other Termination. Notwithstanding Item 2 above, if the Optionee’s
employment with a Participating Company terminates for any reason other than
Disability, death or Retirement, his or her outstanding unexercised Options will
be cancelled and deemed terminated as of the date of termination; provided,
however, that if the Optionee’s employment is terminated by a Participating
Company for reasons other than Cause, his or her outstanding unexercised
Options, to the extent vested and exercisable on the date of termination, may be
exercised within 90 days after such termination, or the remaining term of the
Option, whichever period is shorter.

 

4. Exercise.

 

  (a) The Options shall be exercised by giving written notice of exercise to the
Chief Financial Officer of the Company at the Company’s principal executive
office, which notice shall specify the number of shares of Common Stock to be
purchased. The exercise price of the Options shall be paid in cash or, in the
sole discretion of the Committee, (a) by the delivery of shares of Common Stock
of the Company then owned by the Optionee, (b) by directing the Company to
withhold shares otherwise deliverable upon exercise to satisfy the exercise
price, or (c) by delivery of a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
exercise price, as long as such transaction is not impermissible under
Section 13(k) of the Exchange Act (Section 402 of the Sarbanes-Oxley Act of
2002). To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms. The Committee may
prescribe any other method of paying the exercise price that it determines to be
consistent with applicable law and the purpose of the Plan.

 

  (b) The Options may be exercised only with respect to full shares of Common
Stock. Notwithstanding any other provision of this Agreement, the Options may
not be exercised in whole or in part: (i) unless all requisite approvals and
consents of any governmental authority of any kind having jurisdiction over the
exercise of the Options shall have been secured, and (ii) unless the issuance of
shares of Common Stock upon the exercise of the Options shall be exempt from
registration under applicable U.S. federal and state securities laws, and
applicable non-U.S. securities laws, or the shares of Common Stock shall have
been registered under such laws. As a condition to the exercise of this Options,
the Company may require the Optionee to make any representation and warranty to
the Company as may be required by applicable laws, rules or regulations.

 

5. Adjustments.

The Options and this Agreement are subject to, and governed by, the provisions
of Section 14 (Dilution and Other Adjustments) of the Plan.

 

6. Authority of Committee. Subject to the limitations set forth in the Plan, the
Committee is vested with absolute discretion and authority to interpret the Plan
and make all determinations necessary or advisable for the administration
thereof. Any determination of the Committee in the administration of the Plan,
as described therein, shall be final, conclusive and binding upon the Optionee
and any person claiming under or through the Optionee, including, without
limitation, as to any adjustments pursuant to Section 14 of the Plan.

 

2



--------------------------------------------------------------------------------

7. Transferability. The Options shall not be transferable except by will or by
the laws of descent or distribution and shall be exercisable, during the
Optionee’s lifetime, subject to the provisions of Section 3, only by the
Optionee. Notwithstanding the foregoing, the Committee in its sole discretion
may permit the transferability of the Options by the Optionee to a member of
his/her Immediate Family or trusts for the benefit of such persons, or
partnerships, corporations, limited liability companies or other entities owned
solely by such persons, including trusts for such persons. The Optionee
acknowledges and agrees that a violation of this Section 7 will cause the
Company irreparable injury for which adequate remedy at law is not available.
Accordingly, the Optionee agrees that the Company shall be entitled to an
injunction, restraining order or other equitable relief, without the posting of
any bond, to prevent the breach of this Section 7 and to enforce the terms and
provisions hereof in any court of competent jurisdiction in the United States or
any state thereof, in addition to any other remedy to which it may be entitled
at law or equity.

 

8. No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Optionee any right with respect to continuance
of employment or service by any Participating Company nor limit in any way the
right of any Participating Company to terminate or modify the employment or
retention of the Optionee at any time, with or without Cause. By accepting the
Options, the Optionee expressly acknowledges that there is no obligation on the
part of any Participating Company to continue the Plan and/or grant any
additional Awards to the Optionee.

 

9. No Rights as Shareholder. The Optionee shall have no voting or other rights
as a stockholder of the Company with respect to the shares of Common Stock
underlying the Options until the exercise of the Options and the issuance of a
certificate or certificates to him or her for shares of Common Stock in respect
thereof. No adjustment shall be made for dividends or other rights for which the
record date is prior to the issuance of such certificate or certificates.

 

10. Limitations on Delivery of Certificates. The Company shall not be required
to issue or deliver a certificate for Common Stock hereunder unless the issuance
and/or delivery of such certificate complies with all applicable legal
requirements including, without limitation, compliance with the provisions of
applicable state securities laws, the Securities Act of 1933, as amended (the
“Securities Act”), the Securities Exchange Act of 1934, as amended, and the
requirements of the exchanges, if any, on which the Company’s shares of Common
Stock may, at that time, be listed.

 

11. Disposition of Common Stock. Notwithstanding anything contained in the Plan
or herein to the contrary, in the event that the disposition of any shares of
Common Stock acquired pursuant to the exercise of all or a portion of the
Options is not covered by a then current registration statement under the
Securities Act, and is not otherwise exempt from such registration, such shares
shall be restricted against transfer to the extent required by the Securities
Act and Rule 144 or other regulations thereunder. The certificates (or book
entries) evidencing any of such shares shall be appropriately amended or have an
appropriate legend placed thereon to reflect their status as restricted
securities as aforesaid.

 

3



--------------------------------------------------------------------------------

12. Withholding. Whenever any portion of the Options are exercised, the Optionee
shall be required to remit to the applicable Participating Company an amount
sufficient to satisfy the employer’s statutory U.S. federal, state and local and
non-U.S. tax withholding requirements with respect thereto (“Withholding
Taxes”). Such remittance may be required prior to the issuance of any shares of
Common Stock to the Optionee. Notwithstanding the foregoing, the Committee may,
in its sole discretion, in lieu of all or any portion of a cash payment in
respect of Withholding Taxes, permit the Optionee to elect to have the Company
withhold Common Stock (or allow the return of Common Stock) having an aggregate
Fair Market Value, determined on the date the obligation to withhold or pay such
taxes arises, equal to the amount (or portion thereof) required to be withheld.
Any fraction of a share of Common Stock which would be required to satisfy the
Optionee’s Withholding Tax obligation shall be disregarded and the remaining
amount due shall be paid in cash by the Optionee.

 

13. Miscellaneous.

(a) Notices. All notices and other communications required or permitted by this
Agreement shall be in writing and shall be deemed given to a party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other party):

if to the Company, to it at:

Kid Brands, Inc.

One Meadowlands Plaza, 8th Floor

East Rutherford, New Jersey 07073

Attention:    Secretary

Fax no.:       

E-mail address:

if to the Optionee, to the Optionee at the address set forth on the signature
page hereof.

Any notice given (i) after 5:00 p.m. local time on any business day or (ii) on a
day that is not a business day, will be deemed to have been given on the next
following business day.

(b) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(c) Amendment. The Committee may at any time alter or amend this Agreement to
the extent permitted by the Plan and applicable law. No amendment to this
Agreement which reduces the Options’ Exercise Price shall be effective unless it
is approved by the shareholders of the Company. No termination, suspension,
modification or amendment of the Plan or this Agreement shall impair or
adversely affect any right acquired by the Optionee or such Optionee’s permitted
transferee before the date of termination, suspension, modification or amendment
unless the consent of the Optionee or transferee is obtained. It is conclusively
presumed that any adjustment for changes in capitalization provided for in
Section 14 of the Plan does not adversely affect any right of the Optionee or
such transferee.

 

4



--------------------------------------------------------------------------------

(d) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Optionee without the prior written consent of the Company.

(e) Additional Limitations. The Optionee may be required to comply with any
timing or other restrictions with respect to the exercise of the Options,
including a window period limitation, as may be imposed in the sole discretion
of the Committee.

(f) Applicable Law. To the extent the federal laws of the United Stated do not
otherwise control, this Agreement shall be governed by and construed in
accordance with the law of the State of New Jersey, regardless of conflicts of
law principles thereof.

(g) Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(h) Counterparts; Facsimiles. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument. Signatures by facsimile
(including in pdf format) will be deemed to be original signatures for all
purposes hereunder.

(i) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

(j) Share Certificates. All references to shares of Common Stock or certificates
in this Agreement shall refer to either shares represented by certificates or
uncertificated shares, and no such reference shall be construed to require
certificated shares or to grant additional or different rights or obligations as
between the holders of certificated and uncertificated shares of the Company.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement as
of the date first above written.

 

KID BRANDS, INC. BY:  

 

 

OPTIONEE

 

 

Address of Optionee:

 

 

Fax No:  

 

E-Mail:  

 

 

6